,..

                             This document contains some
                             pagl3s that are of poor quality
                             at the time of imaging.
      Dear Court Clerk:                                                 Febrruary 4. 2015



Re: Trial Court Cause     No.Fll-148~2-H


Prior Writ No.Wll-14842-H+tAr

      My name is Sam Jones the defendant/applicant in the above cause numbers.

Pursuant to Ex    ~arte   Torres 943 SW2d 469,472 (Tex. Crim. App.1997) I will
                                                                           /



be filing a "subsequent 11.07 writ application" in the very near future. My

first writ application was Clismissed for "non-compliance" with Rule 73 Tex.

R.App.Pro. Fifthy page       memor~ndum      rule. Pursuant to Rule 73.1(d) I have

(repeatedly) filed a motion to exceed the 50 page limit memorandum however,

the convicting court refuses to            ac~nowledge     receiving nor rule on my motion

to exceer the page limit. T-hus        I    request that you please submit this letter

explaining my situation to the judge of your court along with the enclosed

motion see1                                                                    ~ErG~~~~~ ~~
                                                                   tOOm'OFC~mllNAl APPEALS
                          TEXAS COURT OF CRIMINAL APPEALS
                                  AUSTIN, TEXAS
                                                                        FEB 12 2015


   Ex Parte Sam Jones                       §          Criminal District Court No.1
   AI>plicant                                           In And For Dallas County Texas
                                            §
   v
                                            §
   The State Of Texas                                  Trial Cause No.Fll-14842-H
                                            §
                                                        Prior Writ No.W11-14842-H-(A}
                                            §

                       MOTION SEEKING THE COURT OF CRIMINAL APPEALS
                       TO COMPEL THE CONVICTING COURT TO ACKNOWLEDGE
                       AND RULE ON APPLICANT'S MOTION TO EXCEED THE
                                  50 PAGE LIMIT .MEMORANDUM:

  TO THE HONORABLE JUDGE OF SAID COURTi

       ·coMES   ~ow,   Ex Parte Sam Jones a pro-se applicant in the above cause

  numbers acting in.his own behalf files this motion seeking the Court Of                    ~c


  Criminal Appeals to compel the convicting court to              acknow~edge   and rule

  on a pp 1 i cant's "Motion To Exceec 'T'he 50 Page Limit Memorandum'"· that ·1 is·,·."-

  before the court. Pursuant to Rule 73.1(o) Tex.R.App.Pro. which states

  (pertinent part):

         "The applicant or petitioner may file a separate memorandum. If the
         total number 9f pages, including those in the original and any addi-
         tional memorandum, exceed the word or page limit, an applicantion may
         be cismissed unless.the convicting court for good cause shown grants
         leave to exceeed the prescribed limits."                       ·

  Rule 73.l(d) vest the convicting court with the authority to grant an                 appl~

  cant or petitioner leave to exceeo the prescribed 50 page limit memorandum

  upon a showing of gnod cause. on May 12, 2014 applicant filed his original

  (i.e. first) 11.07 writ application in the convicting court, Criminal Dis-

  trict Court No.1 in Dallas County (Writ No.W11-14842-H-(A}). Applicant sub=

  mitted with his original writ application a 113 page memorandum along with

  a "MQtion To Exceed 'T'he 50 Page Limit Memorandum" showing good cause for the

cour.~   to grant leave to exceed     t~e       prescribed page limit. However, the con-

  victing court simply ignored applicant's motion to exceed the page limit

                                                1
and issued its findings and recommendations on May 29,2014                    recommendin~o;;


that applicant's application be dismissed for "non-compliance" with State
            j
Rule 73 fifthy page limit memorandum rule. Applicint timely filed his ob-

jections pointing out the fact that he submitted the 113 page memorandum
      (

along with a "Motion To Exceed The 50 Page Limit Memorandum" see'k:ing leave

from the court to file the memorandum but that the convicting court Judge

simply ignored his motion to exceed the page limit. The convicting court

also ignored applicant's objections pointing out the said fact. on Jlity 9,

2014 the Court Of Criminal Appeals adopted the convicting court's recommenda-

tions and dismissed applicant's application for "non-compliance'!"with Rule

73.       Tex~R.App.Pro.


                              SUBSEQUENT       WRI~    APPLICATION:

Under state law, a 0ismissal connotes a disposition for reason other than

on the underlying merits of n claim,             ~no    such a resolution will not preclude

review of the merits of substantive claim upon their presentment in a sub-

sequent application. Ex Parte Torres 943 SW2d 469,472 (Tex. Crim. App.1997).

Applicant herein intends to file a "subsequent writ application" however,

this time instead of including his motion to exceed the 50 page limit                      memo~-


randum along with his writ application, applicant has filed the motion to

exceed inadvance of, him filing his subsequent writ application, showing good

cause for the convicting court to grant him leave to exceed the prescribed

page limit. [see attached copy of motion to exceed the page limit]. The

convicting court is once again ignoring applicant's                   resub:tnH;ted/refiH~d·'~

motion to exceed       t~50   page limit memorandum thus applicant files this motion·

see'k:ing the Court Of Criminal Appeals to compel the convicting court to

ac'k:nowledge receiving and rule on applicant's said motion that is before

the court. The convicting court is "hindering applicant's ability to present

his claims" before the court because he is unable to prepare his memorandum

without 'knowing the page limit that it must conform to and he being a                     pro~se

                                           2
litigant will be unable to properly develop "twenty-one meritorious

constitutional claims" stating facts with a level of particularity

that are outside of   t~e   trial record that will entitle applicant to

relief in a 50 page memorandum thus app}icant         see~s    leave to exceed

the prescirbed page limit.

                                 PRAYER:

WHEREFORE, PREMISE CONSIDERED, Applicant respectfully prays that this

Honorable Court will: (1) Compel the convicting court to ackonwledge

receiving and rule on applicant's Motion      ~o    Exceed    ~he   50 Page Limit

Memorandum; or (2) Issue an order granting applicant leave to submit a

120 page memorandum; or (3) Issue an order granting applicant leave to

exceed the page limit to a page count      ~eterminec       by this court.

                                VERIFICA~ION:


I, Sam Jones being the applicant in the above declare that the facts

stated herein are true and correct. Uncer penalty of perjury I attest

to this by my signature below. Executed at         Wal~er    County, Huntsville,

Texas. on this the 4th cay of February 2015.




                                                ~~~~
                                                    Sam Jones
                                                    Applicant
                        TEXAS COURT OF CRIMINAL APPEALS
                                  AUSTIN, TEXAS



Ex Barte Sam Jones                        §          Criminal District Court No.1
Applicant                                 ..         In And For Dallas County Texas
                                          §
v
                                          §
The State Of Texas                                   Trial Cause No.Fll-14842-H
                                          §
                                                     Prior Writ No.Wll-14842-H--(A)
                                          §

                    MOTION TO EXCEED THE 50 PAGE LIMIT
                                    MEMORANDUM:

TO THE HONORABLE JUDGE ROBERT BURNS:

    COMES NOW, Ex Parte Sam Jones a pro-se applicant acting in his own

behalf pursuant to Rule 73.l(d) Tex.R.App.Pro. files this motion seeking

permission to exceed the 50 page limit memorandum. Rule 73.l(d) states

(pertinent part):

     "The applicant or petitioner may file a separate memorandum. If
     the total number of pages, including those in the original and
     any additional memorandum, exceed the word or page limi.tj an appli-
     cation may be dismissed unless the convicting court for good cause
     shown grants leave to exceed the prescribed limits."

Rule 73.l(d) vest the convicting court with the           aut~ority   to grant an

applicant or petitioner leave to exceed the prescribed 50 page limit

memorandum upon a showing of good cause. Such being true the applicant                !:;   1
                                                                                                !


will show herein "good cause" to permit him to exceed the 50 page limit

memorandum.

                             SUBSEQUENT WRIT APPLICATION:

Under State law, a d i smi ssa 1 connotes a d i spos it i)on :'·f,or ·:reason ·bther than

on the underlying merits of a claim, and such a resolution will not preelude

review of ~he merits of sUbstantive claim upon their presentment in a sub-

sequent application. Ex Parte Torres 943 SW2d 469,472 (Tex. Crim. App.l997).

This is applicant's second habeas application his first was dismissed for

                                      1
"non-compliance" with Rule 73. fifthy-page limit memorandum rule. Applicant

filed his habeas application in this court and he submitted with the appli-

cation a 113 page memorandum along with         ~   "Motion To Exceed The 50   ~age


Liniit Memoradum." However, this court simply .ignorecl applicant's motion

to exceed the page limit and dismissed his habeas application as "non-

compliance" with Rule 73. Applicant then timely filen his objections to

this court findings pointing out the fact in his objections that his inten-

tions wasn't to file the memorandum without leave from the court thus he

had   submitt~d   it along with a motion to exceed the      p~ge   limit seeking this

court's permission to file the memorandum but that this court had simply

ignored his motion to exceed the page limit. This court also ignored appli=

cant timely filed objections.     A
      Applicant herein intends to file a "subsequent writ          applicati~tir"

pursuant to Hx Parte Torres however, this time instead of including his

motion to exceed the 50 page limit         memorandu~   along with the writ application

applicant files this motion now inadvance of him filing his subsequent writ

application, showing good cause for the court to· grant him leave to exceed

the prescribed page limit.

                              PRO-SE APPLICANT STATUS:

Applicant is a pro-se litigant whom is uneclucated ancl untrained in the law

yet acting in his own behalf.     ~t   is well established that ''pro-se complaints

are held to less, stringent standards than formal pleading draftecl by laWt?t·"

yers.'' Taylor v Books A Million Inc. 296 F3d 376.378S(5th Cit.2002). It was

applicant's limited understanding and/or misunderstanding            ~hat   "proper

court protocol" required that whenever a litigant filed a motion seeking

leave from a court to amend a document, or to file a document, or to exceed

the court's prescribed page limit, the litigant was           req~ired   to include

along with the motion the document for the court's viewing which the liti-

                                       2
gant was seeking leave from the court to file thus such is exactly what

the applicant did. He filed the motion to exceed the 50 page limit memo-

randum and he included along with the motion his 113 page memorandum for

the court's viewing seeking leave from this court to file it. Applicant

reiterates that this court simply ignored his motion to exceed the page

limit and dismissed his application as "non-compliance."

                 APPLICANT PRESENTS GOOD CAUSE TO EXCEED
                 !-:;)   - ··\C17 'l'HE>~50 PAGE LIMIT MEMORANDUM:

Pro-se   haoea~~h~titio~ers bears the burden of proving by a preponderance
                                                     /




of the evidence that his trial counsel              ~as   ineffective thus petitioner/

applicant must state facts with a level of partucularity that if proven

true would entitle him to relief. Herein applicant presents ~good cause"

to the court to grant him leave to exceed the 50 page limit memorandum, he

contends that he is presenting "twenty-one meritorious constitutional issues'

for review in his habeas/memorandum and that it is impossible for him being

a pro-se litigant to he able to fully develop and effectively present 21

meritorious constitutional claims in a "50 page               memorandum~"   Stating detail

facts that are outside of the . trial            reco~d   in regards to he and trial coun-

sel's hostile attorney/client relationship and all of counsel's lies, dis-

loyalty and outright refusal to fol1ow applicant's instructions in regards

to trial preparation, trial tactics and trial strategy and counsel's out-

right refusal to follow applicant's instructions to "impeach the complainant

with her perjured        testimo[l)I'~"'It   is impossible for applicant to state in a

50 page memorandum with a level of particularity all of the complainant's

perjured testimony; lies. and contradicted statements to the police and

prove such by citing police reports, the complainant's trial testimony, and

her testimony at applicant's Protective Order Hearing. As well as state

the detail facts in regrds to the provable lies and contradicted statements


                                             3
that the complainant told the State's psychiatrist Dr. Kristi Compton,

lies that sabotaged applicant's insanity defense and prove such lies by

citing Dr. Compton's evaluation report, police reports, the complainant's

testimony at trial and at the Protective order Hearing and cite her affi-

davit submitted at that hearing.

   It is impossible for applicant to state all of the facts in each of

his twenty-one claims with a level of particularity that will            enti~le   him

to relief in a 50 page memorandum as well as reference the said evidence

proving his allegations in addition to stating the facts that are outside

of the record in regards to the State's psychiatrist flawed cursory 45

.minute evaluation whereat Dr. Compton repeatedly told applicant that

"she was beihg rushed to conduct and turn in her evaluation report in 4

days thus she wished that applicant's attorney would get a dontinuance

to afford her adequate time to conduct a thorough proper            evaluation~"


Applicant's attorney didn't    see~   a continuance thus a     rus~ed   and inaccurate

evaluation report resulted. It is impossible for applicant being a pro-se

litigant to be able to state all of the mentioned facts in detail with a

level of particularity in a 50 page memorandum and prove his allegations

by a preponderance of the evidence (i.e. citing fifthy-three exhibits,

police repoLts, motions, affidavits, the Reporter's Record from the Pro-

tective order Hearing, and citing,trial testimony) proving that applicant's

conviction was obtained by the cumulative factors of the complainant's

numerous   umdisc~osed   lies and perjured testimony, his trial counsel's

ineffective representation and a flawed 45 minute mental evaluation that

misdiagnosed ~pplicant's ~anity and undiagnosed his Post-Traumatic Stres~

Disorder (PTSD) all of which were cumulative factors that resulted in

applicant's conviction. Thus applicant      see~s   leave from the court to

exceed the 50 page limit memorandum to fully        revelo~   and   eff~ctively    presen
these meritorious claims.
                                      4
                                PRAYER:

WHEREFORE, PREMISE,CONSIDERED, Applicant respectfully prays that this

Honorable Court will grant this motion and allow him to sumit a .120 page

memorandum or in the alternative allow him to exceed the page limit to a

page count determined by this court.



                             VERIFICATION:

I, Sam Jones being the applicant .. in the above declare that the facts stated

herein are true and correct. Under penalty of perjury I attest to this by

my signature below. Executed at Walker County, Huntsville, Texas. on this

the 4th day of February 2015.




                                             ,g~~
                                             Sam JoneT
                                             Applicant




                                  5